      Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 1 of 20



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

___________________________________
                                      )
BENHUR TESFALIDET                     )
HITS BEFORE FAME, LLC                 )
901 NEW JERSEY AVE NW                 )
#518                                  )
WASHINGTON, D.C. 20001                )
                                      )
and                                   )
                                      )
ANTON ALEXANDER                       )
AFTER HOURS, LLC                      )
9221 W STAYMAN DR                     )
ELLICOTT CITY, MD 21042,              )
                                      )
                        Plaintiffs,   )
                                      )
       v.                             )   Civil Action No.
                                      )
DANIEL HERNANDEZ                      )
PKA “TEKASHI 6IX9INE”                 )
1650 BROADWAY                         )
#505                                  )
NEW YORK, NY 10019,                   )
                                      )
KIFANO JORDAN                         )
PKA “SHOTTIE”                         )
10 BAWTA PLACE                        )
SUITE 114                             )
HACKENSACK, NJ 07601,                 )
                                      )
STEVE FERGUSON                        )
MTA BOOKING INC,                      )
4300 W LAKE MARY BLVD                 )
SUITE 1010-32                         )
LAKE MARY, FL 32746,                  )
                                      )
TASHEA FERGUSON                       )
MTA BOOKING INC,                      )
4300 W LAKE MARY BLVD                 )
SUITE 1010-32                         )
LAKE MARY, FL 32746,                  )
                                      )
     Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 2 of 20



WILLIAM CORNISH                     )
1ST CALL ENT LLC                    )
414 TIFFANY LANE                    )
BRISTOL, CT 06010,                  )
                                    )
CHRISTIAN EHIGIATOR                 )
SUPERS WHEREHOUSE INC               )
929 SCHENECTADY AVE                 )
BROOKLYN, NY 11203, AND             )
                                    )
IHEARTMEDIA INC                     )
125 W 55TH ST                       )
NEW YORK, NY 10019                  )
                                    )
                  Defendants.       )
___________________________________ )

                           COMPLAINT FOR DAMAGES

       COME NOW PLAINTIFFS, Mr. Benhur A. Tesfalidet, individually and as a

shareholder of Hits Before Fame, LLC, a limited liability company pursuant to the laws of

the District of Columbia, and Mr. Anton Alexander, individually and as a shareholder of

After Hours, LLC dba “DMV Events”, a limited liability company pursuant to the laws of

the District of Columbia, by and through undersigned counsel, and hereby file this

complaint for damages against Defendants Mr. Daniel Hernandez pka “Teka$hi 6ix9ine”,

Mr. Kifano Jordan pka “Shottie”, Mr. and Mrs. Steve and Tashea Ferguson, individually

and as shareholders of MTA Booking, Inc., Mr. William Cornish, individually and as a

shareholder of 1st Call ENT LLC, Mr. Christian Ehigiator, individually and as a

shareholder of Supers Wherehouse Inc., and iHeartMedia, Inc. for, inter alia, breach of

contract, tortious interference with contract, unjust enrichment, fraud, and defamation

arising from Defendants’ actions as described herein.




                                            2
      Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 3 of 20



                          FACTS COMMON TO ALL COUNTS

1.   Mr. Benhur Tesfalidet is a music industry producer and concert promoter. He owns

     and operates the business, Hits Before Fame, LLC, a District of Columbia LLC. In

     the normal course of his business, Mr. Tesfalidet engages top-tier recording artists for

     the purposes of live performances.

2.   In the Fall of 2017, Mr. Tesfalidet became acquainted with Defendant Hernandez.

3.   Mr. Tesfalidet became acquainted with Defendant Jordan and Defendant Ehigiator at

     the same time as he did Defendant Hernandez. Defendant Jordan presented himself

     to Mr. Tesfalidet, and to the public via interviews and social media, as a member of

     Defendant Hernandez’s management team. Defendant Ehigiator presented himself to

     Mr. Tesfalidet as Defendant Hernandez’s general manager.

4.   On October 25, 2017, Mr. Tesfalidet contacted Defendant Ehigiator to engage

     Defendant Hernandez for a live performance to be delivered on December 8, 2017 in

     Washington, D.C. at Bliss Nightclub, located at 2122 24th Pl NE, Washington, D.C.

     20018, for the sum of $7,000.00 plus the cost of Airbnb and truck rentals, (hereinafter

     referred to as, the “Event”).

5.   On October 28, 2017, Mr. Tesfalidet deposited $3,500.00, a fifty-percent deposit per

     standard industry practice, into Defendant Ehigiator’s account to secure the

     performance date.

6.   Sometime thereafter, due to rescheduling on the part of Bliss Nightclub and other

     factors which both parties mutually understood, Mr. Tesfalidet agreed with Defendant

     Ehigiator to reschedule the Washington, D.C. performance.




                                              3
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 4 of 20



7.    During this time, Mr. Tesfalidet continued to engage Defendant Hernandez through

      Defendant Ehigiator for performances in other jurisdictions, including a performance

      on December 9, 2017, in Miami.

8.    After discussing the reschedule terms with Mr. Tesfalidet, Defendant Ehigiator

      directed Mr. Tesfalidet to Defendant Cornish, Defendant Hernandez’s agent and COO

      of 1st Call ENT LLC, a limited liability company pursuant to the laws of the State of

      Connecticut, operating as a talent agency.

9.    On February 12, 2018, Defendant Cornish prepared an agreement between Mr.

      Tesfalidet and Defendant Hernandez for a live performance to be delivered on March

      23, 2018 at Echostage, located at 2135 Queens Chapel Rd NE Washington, D.C.

      20018, for the sum of $20,000.00 USD.

10.   The agreement was fully executed on February 14, 2018 (hereinafter referred to as,

      the “Agreement”), attached hereto as Exhibit A.

11.   Defendant Cornish executed the Agreement as directed by Defendant Ehigiator in an

      email sent on February 14, 2018, attached hereto as Exhibit B.

12.   Pursuant to the Agreement, a deposit in the amount of $10,000.00 USD was wired to

      Defendant Ehigiator at Supers Wherehouse Inc., a corporation pursuant to the laws of

      the State of New York, whose receipt is attached along with the original deposit of

      $3,500.00 hereto as Exhibit C.

13.   Supers Wherehouse, Inc., Tekashi69 Touring Inc., and Tekashi69 Publishing Inc. are

      each registered at the same address. Specifically, 929 Schenectady Ave, Brooklyn,

      New York 11203.




                                              4
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 5 of 20



14.   Mr. Tesfalidet engaged Mr. Anton Alexander, to assist with the Event. Mr.

      Alexander owns and operates After Hours, LLC. In the normal course of his

      business, Mr. Alexander engages top-tier recording artists for the purposes of live

      performances and also promotes events on behalf of investors or other event

      promotion companies.

15.   Messrs. Tesfalidet and Alexander agreed to share profits from the Event.

16.   Mr. Alexander negotiated with Echostage for the event date.

17.   Mr. Alexander was also tasked with promotion and marketing for the event.

18.   Due to lack of promotion by Defendant Hernandez, as well as fear for his safety and

      that of the attendees due to numerous highly publicized street beefs leading up to the

      Event, Echostage chose to place Hernandez’s performance on hold.

19.   After several months and extensive attempts to coordinate another date for the Event

      with Defendants Hernandez, Ehigiator, and Cornish, Mr. Tesfalidet was able to

      secure the reschedule date of October 28, 2018.

20.   The end of October was an ideal time for a concert because of Howard University’s

      fall homecoming, which regularly brings an influx of potential concertgoers to the

      District of Columbia and, coupled with the reverie of the times, allows for increased

      sales and earnings unlike any other time of year.

21.   Mr. Tesfalidet was required to agree to an increased performance price of $60,000.00

      USD, as a condition of final confirmation of the date.

22.   Defendant Jordan and Mr. Tesfalidet coordinated and confirmed the delivery of an

      additional $44,970.00 USD in cash by Mr. Tesfalidet to Defendant Jordan in text

      messages attached hereto as Exhibit D.



                                               5
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 6 of 20



23.   Mr. Tesfalidet executed an agreement between himself and Mr. Andre de Moya,

      Managing Partner of Echostage, on September 14, 2018, reserving October 28, 2018,

      for Defendant Hernandez’s performance for the sum of $25,000.00 USD.

24.   Mr. Alexander expended $11,497.10 USD in online promotion of the event, as

      detailed in records attached hereto as Exhibit E.

25.   At some time after the execution of the Agreement, Defendant Cornish and

      Defendant Ehigiator were both fired and replaced by Defendant MTA Booking, Inc.,

      a corporation pursuant to the State of Florida, operating as a talent agency.

26.   Defendants Mr. and Mrs. Steve and Tashea Ferguson, owners and operators of

      Defendant MTA Booking, Inc., acted as Defendant Hernandez’s agents in concert

      with Defendant Jordan, Defendant Hernandez’s de facto manager.

27.   MTA, without cause or right, threatened to cancel the Event on October 11, 2018. In

      response, Mr. Alexander cited the knowledge and involvement of Defendants

      Hernandez, Jordan, Ehigiator, Cornish, and Ferguson as well as their assistance by an

      attorney. The email is attached hereto as Exhibit F.

28.   Defendant Hernandez recorded a promotional video in which he acknowledged the

      rescheduled Event as a “make-up date for Howard homecoming”. The transcript and

      video are attached hereto as Exhibit G.

29.   The promotional video was emailed to Mr. Alexander, Mr. Tesfalidet, Mr. de Moya,

      Defendant Ehigiator, Defendant Cornish and Mr. Jeremy Weiss in an email from

      Defendant Mr. Ferguson on October 13, 2018. Defendant Mr. Ferguson also inquired

      as to whether Mr. Alexander had purchased a hotel room for Defendant Mr.

      Ferguson’s use. See Exhibit H.



                                                6
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 7 of 20



30.   In the months between Mr. Tesfalidet’s original engagement of Defendant Hernandez

      and the date of the Event, Mr. Tesfalidet separately, and successfully, engaged

      Defendant Hernandez for three other live appearances and/or performances in other

      jurisdictions with the assistance of Defendants Ehigiator, Tekashi Publishing Inc., and

      Defendant Cornish in Miami, Florida and one live performance with the assistance of

      Defendant Jordan, J-5 Records, LLC dba “Tr3y Way Entertainment”, and Defendants

      Mr. and Mrs. Ferguson, by and through Defendant MTA, in Rochester, New York.

31.   According to reports from the day of the Event, October 28, 2018, 3,108 tickets,

      representing 69% of ticket capacity, were pre-sold for a total of $165,336.00 USD,

      attached hereto as Exhibit I.

32.   According to reports from the day of the Event, October 28, 2018, $30,300.00 USD

      was generated in presold VIP tables, attached as Exhibit J, a number to be applied to

      bar sales pursuant to the Echostage agreement.

33.   Mr. Alexander engaged a recording artist, publicly known as, “Rico Nasty”, as an

      opening act whom he paid $8,500.00 USD for the purposes of increasing the Event’s

      marketing appeal.

34.   Mr. Alexander also engaged three other recording artists as opening acts, namely,

      Louis Machado, pka “Louie Bagz”, Adrien Stinger, and Victor Njomo, pka “Krown

      Vic”. These artists paid Mr. Alexander $3,000.00 USD, $5,000.00 USD, and

      $3,000.00 USD, respectively.

35.   Mr. Tesfalidet corresponded with Defendant Mrs. Ferguson via text and by phone on

      October 27, 2018, in regard to hotel accommodations for Defendant Hernandez,

      attached hereto as Exhibit K.



                                               7
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 8 of 20



36.   At 7:25 PM on October 27, 2018, Mr. Tesfalidet requested that Defendant Mrs.

      Ferguson direct Defendant Hernandez to upload an Instagram post of a promotional

      flyer for the Event. Defendant Hernandez had not yet posted any promotional

      materials to his social media accounts or otherwise promoted the Event, although he

      had recorded the promotional video at MTA’s direction.

37.   Defendant Mrs. Ferguson did not respond to Mr. Tesfalidet’s request. Defendant

      Hernandez did not post the flyer.

38.   Based on Defendant Hernandez’s promotional video and the ongoing collaborative

      organization of logistics, both Messrs, Tesfalidet and Alexander believed that

      Defendant Hernandez would honor the Agreement as promised.

39.   On the date of the Event, October 28, 2018, Mr. Tesfalidet again contacted Defendant

      Mrs. Ferguson, as the primary point of contact on the day of the Event. Defendant

      Mrs. Ferguson informed Mr. Tesfalidet that she had directed Defendant Hernandez to

      post the flyer via text messages included in Exhibit K.

40.   Defendants Mrs. Ferguson and Jordan began to evade phone calls. At 6:30 PM, and

      after several missed calls, Defendant Mrs. Ferguson told Mr. Tesfalidet that she was

      speaking with Defendant Hernandez’s security in regard to Event logistics.

41.   Mr. Tesfalidet was unable to get a definitive response on Defendant Hernandez’s

      arrival time, set time, and meet and greet schedule.

42.   Defendant Mrs. Ferguson claimed that neither she nor Defendant Jordan was able to

      reach Defendant Hernandez.

43.   Defendant Hernandez was simultaneously seen online at home doing an Instagram

      interview with the online blog, the Shaderoom.



                                               8
        Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 9 of 20



44.   Eager would-be attendees of the Event arrived at Echostage as early as noon on

      October 28, 2018. The line grew to nearly one thousand people who had chosen to

      arrive early, willing to withstand the intermittent rain and cold temperatures of that

      day.

45.   Social media posts on October 28, 2018, told of the many attendees who’d planned to

      attend for months, either as the ending to their Howard homecoming celebrations,

      Halloween celebrations, or simply as devoted fans of Defendant Hernandez, and had

      stood in line for several hours. Selected examples are attached as Exhibit L.

46.   Defendant Hernandez’s impending presence at Echostage was more exciting than the

      average concert in that it was charged with the excitement of his fans, his nationality

      and its current resurgence in hip-hop at-large, his notoriety in the media, and his

      success in a court hearing, winning his freedom two days before the Event. These

      factors played into the ticketed success of the Event and set the stage for what was

      due to be one of the most lucrative events to date for both Hits Before Fame, LLC and

      After Hours, LLC.

47.   As the evening continued, Messrs Tesfalidet and Alexander continued to attempt to

      contact Defendant Mrs. Ferguson and Defendant Jordan in regard to Defendant

      Hernandez’s arrival and performance time, offering alternative means of

      transportation, considering the remaining time before the Event, such as a private jet

      or train.

48.   Defendant Mrs. Ferguson continued to claim that neither she nor Defendant Jordan

      could contact Defendant Hernandez as she selectively answered calls and texts from

      Messrs. Tesfalidet and Alexander.



                                                9
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 10 of 20



49.   Upon description of the line and attendance predictions, Defendant Mrs. Ferguson

      asked that Mr. Tesfalidet send her a video of the line so that she could send it to

      Defendant Jordan in efforts to spur Defendant Hernandez to respond.

50.   Mr. Tesfalidet sent a video of the attendees in line to Defendant Mrs. Ferguson but

      received no response to calls or texts for about thirty minutes. See Exhibit K.

51.   As the line continued to grow, reaching the street light on Bladensburg Rd NE and

      turning the corner, several additional police officers and transport vehicles arrived on

      the scene at the behest of Mr. de Moya.

52.   Around 7:00 PM, Mr. Tesfalidet spoke to Defendant Mrs. Ferguson via phone and

      text, informing her that Echostage would cancel the Event if he could not provide

      definite evidence of Defendant Hernandez’s estimated time of arrival and that

      Echostage was considering filing suit against Messrs. Tesfalidet and Alexander.

53.   Defendant Mrs. Ferguson again claimed that Defendant Jordan was unable to reach

      Defendant Hernandez and directed Mr. Tesfalidet to draft a demand letter based upon

      breach of contract. See Exhibit K.

54.   At 7:30 PM, fearing a riot due to the crowd’s increasingly frequent and animated

      chanting for Defendant Hernandez, Mr. de Moya was forced to cancel the Event as

      doors were due to open at 8 PM.

55.   Messrs. Tesfalidet and Alexander were forced to turn away 3,108 ticketed customers,

      including the nearly one thousand attendees standing in line.

56.   $165,336.00 USD in pre-sold ticket proceeds were immediately refunded as well as

      $30,300.00 USD in VIP table proceeds.




                                                10
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 11 of 20



57.   The cancellation of the Event led to a litany of negative comments and threats via

      social media and text message aimed at both Messrs. Tesfalidet and Alexander.

      Selected comments are attached hereto as Exhibit M.

58.   Mr. Alexander’s Instagram account, “DMVEvents”, was the source of much of the

      online promotion of the Event, garnering as much as 131,964 views from its 49,700

      followers on a single post related to the Event.

59.   Shortly after the cancellation of the Event, Defendant Hernandez appeared, and

      performed, at Powerhouse NJ, a WWPR-FM event. WWPR-FM pka “Power 105.1”

      is owned by iHeartMedia, Inc, a corporation pursuant to the laws of the State of

      Texas.

60.   Upon information and belief, Defendant Hernandez personally planned this

      appearance with WWPR-FM personnel as well as with the assistance of MTA

      Booking, Inc., his agency at the time.

61.   Defendant Hernandez’s performance at Powerhouse NJ led to increased negative

      social media commentary, additional threats, and trolling of Mr. Tesfalidet, Mr.

      Alexander and Echostage’s social media accounts.

62.   Mr. Alexander noticed diminished sales rates on other Events he is currently

      marketing which are to be held at Echostage.

63.   Due to Echostage’s losses and negative online commentary, as well as its attempt to

      prevent dilution of the Echostage brand, Mr. de Moya has informed Messrs.

      Tesfalidet and Alexander that Echostage intends to file suit against them for losses

      incurred in relation to the Event.




                                               11
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 12 of 20



64.   This has limited Messrs. Tesfalidet and Alexander’s ability to engage Echostage, as

      well as other District of Columbia concert venues, jointly and severally.

65.   Defendant Hernandez also suffered negative commentary due to his cancellation of

      the Event and choice to appear at Powerhouse NJ. In response to the outcry by his

      fans in the District of Columbia, Maryland, and Virginia, as well as news

      commentary from TMZ and its competitors, Defendant Hernandez addressed the

      cancellation on Instagram in a livestream video. The transcript of the video is

      attached hereto as Exhibit N.

66.   Within the statement, Defendant Hernandez defames Messrs. Tesfalidet and

      Alexander, denigrating their business acumen, common-sense, and their

      trustworthiness as promoters, as well as implicitly conflating their businesses into one

      entity.

67.   Inter alia, Defendant Hernandez claims that Messrs. Tesfalidet and Alexander did not

      pay him and that the individuals claiming to work with him did not work with him.

68.   Defendant Hernandez’s statements are patently untrue and are extremely damaging

      because Messrs. Tesfalidet and Alexander are each engaged in an entirely reputation-

      based industry.

69.   Due to Defendant Hernandez’s livestream post, Mr. Alexander has continued to

      suffer increasingly diminishing rates of ticket and VIP table presale income for other

      events including, a key calendar event set for New Year’s Eve.

70.   Defendant Hernandez’s statement has impacted the ability of both Messrs. Tesfalidet

      and Mr. Alexander to engage opening acts for other events, to secure VIP table sales,

      and to engage investors and promoters.



                                               12
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 13 of 20



71.   Mr. Tesfalidet has since been forced to deactivate his Instagram account due to

      negative comments.

                                              COUNT I
                                   BREACH OF CONTRACT

72.   Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-71, as

      though fully set forth herein.

73.   In relevant part, the Agreement entered into by and between Mr. Tesfalidet and

      Defendant Hernandez required Defendant Hernandez to deliver a live musical

      performance on March 23, 2018, at Echostage, located at 2135 Queens Chapel Rd NE

      Washington, D.C. 20018, for the sum of $20,000.00 USD which was later rescheduled

      to October 28, 2018 for the sum of $60,000.00 USD at the same location.

74.   Despite Mr. Tesfalidet’s complete performance of bargained for duties, as well as

      heavy investment in reliance upon Defendant Hernandez’s promises, Defendant

      Hernandez refused to perform his duties under the Agreement.

75.   Despite having received compensation, Defendant Hernandez failed to honor his

      agreement to perform on October 28, 2018.

76.   Defendant Hernandez’s failure to perform as promised constitutes a material breach of

      the Agreement as described herein.

77.   Therefore, and based on the reasons set forth herein, Messrs. Tesfalidet and Alexander

      ask this Court to find that Defendant Hernandez did in fact breach the Agreement.

78.   Consequent to the breach of contract, Messrs. Tesfalidet and Alexander suffered

      substantial pecuniary losses not less than $300,000.00 USD, to be determined with

      specificity at a trial on the merits.


                                                13
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 14 of 20



                                 COUNT II
                   TORTIOUS INTERFERENCE WITH CONTRACT

79.   Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-78

      inclusive, as though fully set forth herein.

80.   Messrs. Tesfalidet and Alexander aggressively promoted the Event.

81.   Defendant iHeartMedia, by and through its subsidiary WWPR-FM, with constructive

      notice of Defendant Hernandez’s Agreement with Mr. Tesfalidet, and despite prolific

      advertisement and promotion of the Event, thereby informing other businesses of the

      Agreement, engaged or facilitated Defendant Hernandez’s performance on October 28,

      2018.

82.   None of the revenue earned by Defendant iHeartMedia in connection to the

      Powerhouse NJ event was paid to Messrs. Tesfalidet and Alexander.

83.   As a result of its actions, Defendant iHeartMedia Inc. did interfere with the

      performance of the Agreement reasonably expected to accrue to the benefit of Messrs.

      Tesfalidet and Alexander and thereby caused them to suffer financial harm and injury

      to their business reputations.

84.   Consequent to the tortious interference with the performance of the Agreement, Messrs.

      Tesfalidet and Alexander suffered substantial pecuniary losses not less than

      $300,000.00 USD, to be determined with specificity at a trial on the merits.


                                       COUNT III
                                  UNJUST ENRICHMENT

85.   Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-84

      inclusive, as though fully set forth herein.

86.   Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

                                                14
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 15 of 20



      Wherehouse Inc., without evidence of services provided that possibly could justify the

      taking, effectively stole funds advanced by Mr. Tesfalidet for Defendant Hernandez’s

      live performance pursuant to the Agreement negotiated by Defendants Hernandez,

      Cornish, Ehigiator, and Jordan and later logistically supported through agency duties

      by Defendants Mr. and Mrs. Ferguson.

87.   Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

      Wherehouse Inc. also benefited from the promotion expenses advanced by Mr.

      Alexander in terms of notoriety, record streams and sales, ticket sales at other shows

      and other sundry externalities.

88.   As a result of the actions of Defendants Hernandez, Jordan, MTA Booking, Inc., 1st

      Call ENT LLC and Supers Wherehouse Inc., Defendants Hernandez, Jordan, MTA

      Booking, Inc., 1st Call ENT LLC and Supers Wherehouse Inc. unjustly enriched

      themselves, to the detriment of Messrs. Tesfalidet and Alexander causing Messrs.

      Tesfalidet and Alexander to incur further financial harm.

89.   Therefore, based on the reasons set forth herein, Messrs. Tesfalidet and Alexander ask

      this Court to find that Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call

      ENT LLC and Supers Wherehouse Inc., did in fact enrich themselves unjustly and

      without merit to the detriment of Messrs. Tesfalidet and Alexander and further that said

      funds be returned, with interest.


                                     COUNT IV
                             FRAUD IN THE FIRST DEGREE

90.   Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-89

      inclusive, as though fully set forth herein.



                                                15
       Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 16 of 20



91.   Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

      Wherehouse Inc., by engaging Mr. Tesfalidet with the intent not to perform the terms

      of the Agreement while simultaneously delivering promotional materials inducing

      further reliance upon false promises, did conduct a scheme to obtain the property of

      Mr. Tesfalidet by means of false promises and representations that Defendant

      Hernandez would perform under the terms of the Agreement.

92.   Upon information and belief ascertained from news coverage, Defendant Hernandez,

      together with Defendants Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

      Wherehouse Inc., either jointly or severally in various instances, have enacted the same

      “no-show” scheme on several other promoters.

93.   As a result of the above actions, Defendants Hernandez, 1st Call ENT LLC, and Supers

      Wherehouse Inc. did obtain $13,500.00 USD from Mr. Tesfalidet and Defendants

      Hernandez and Jordan did obtain $44,970.00 USD from Mr. Tesfalidet.

94.   Therefore, based on the reasons set forth herein, Mr. Tesfalidet asks this Court to find

      that Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

      Wherehouse Inc., did in fact, by means of false representation, defraud and thereby

      obtain the funds of Mr. Tesfalidet and further that said funds be returned, with interest.


95.   Additionally, based on the reasons set forth herein, Messrs. Tesfalidet and Alexander

      request that the Court, in finding that Defendants did commit fraud, award punitive

      damages that the Court deems appropriate.




                                               16
          Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 17 of 20



                                        COUNT V
                           FRAUD AS TO FUTURE PERFORMANCE

96.      Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-95

         inclusive, as though fully set forth herein.

97.      Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

         Wherehouse Inc., by engaging Mr. Tesfalidet with the promise of a future performance

         pursuant to the Agreement, together with the intent not to perform, as to Defendant

         Hernandez, and the knowledge that such future performance would not in fact be

         performed, as to Defendants Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

         Wherehouse Inc., did in fact induce Mr. Tesfalidet’s payments, totaling $58,470.00

         USD.

98.      Therefore, based on the reasons set forth herein, Mr. Tesfalidet asks this Court to find

         that Defendants Hernandez, Jordan, MTA Booking, Inc., 1st Call ENT LLC and Supers

         Wherehouse Inc., in obtaining the sum of $58,470.00 USD from Mr. Tesfalidet, did in

         fact commit fraud as to a future performance upon Mr. Tesfalidet and further that said

         funds be returned, with interest.


      99. Additionally, based on the reasons set forth herein, Messrs. Tesfalidet and Alexander

         request that the Court, in finding that Defendants did commit fraud with the promise of

         future performance, award punitive damages that the Court deems appropriate.


                                             COUNT VI
                                             DEFAMATION

100.     Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-99, as

         though fully set forth herein.



                                                   17
        Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 18 of 20



101.   Defendant Hernandez knowingly and intentionally published a false and defamatory

       statement concerning the Plaintiffs, Messrs. Tesfalidet and Alexander, denigrating their

       business acumen, common-sense, and their trustworthiness as promoters, claiming,

       inter alia, that the Plaintiffs did not pay him and that the individuals who represented

       themselves to Plaintiffs as agents of Defendant Hernandez did not in fact work with

       Defendant Hernandez, in a livestream video post to Instagram.

102.   Defendant Hernandez’s knowingly untrue statements, which effectively bestowed

       infamy upon the Messrs. Tesfalidet and Alexander for what was presented as a

       ridiculous business decision, injured them in their profession, as well as their

       community standing, and lowered their estimation in the community, particularly

       because the Plaintiffs are each engaged in an intrinsically reputation-based industry.

       Defendant Hernandez’s statement did in fact lead Mr. Alexander to suffer increasingly

       diminished sales rates on other events as well as each of the Plaintiffs suffering an

       impact to their professional reputations for trustworthiness, reliability, and for

       possessing legitimate business connections to major artists and agencies.

103.   As a result of his actions, Defendant Hernandez caused the Plaintiffs to suffer

       financial harm and injury to their personal and business reputations, specifically

       including, but not limited to, diminished presales, a diminished ability to engage

       opening acts, investors, and promoters for other events, and Mr. Tesfalidet’s loss of

       much of his ability to market as he has been forced to deactivate his Instagram

       account due to an inundation of negative comments.

104.   Therefore, based on the reasons set forth herein, Messrs. Tesfalidet and Alexander ask

       this Court to find that Defendant Hernandez did, in fact, defame them jointly and


                                               18
        Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 19 of 20



       severally and that they suffered losses not less than $300,000.00 USD, to be determined

       with specificity at a trial on the merits.


105.   Additionally, based on the reasons set forth herein, Messrs. Tesfalidet and Alexander

       ask this Court to find that Defendant Hernandez did, in fact, defame them jointly and

       severally and that they suffered economic losses as a result.


                                         Count VII
                                   PROMISSORY ESTOPPEL

106.   Messrs. Tesfalidet and Alexander hereby reallege and incorporate paragraphs 1-105, as

       though fully set forth herein.


107.   Plaintiffs, Messrs. Tesfalidet and Alexander, further allege that upon any argument by

       Defendants against contract existence, action under the doctrine of Promissory

       Estoppel.


108.   Defendants promised Plaintiffs that Defendant Hernandez would deliver a live musical

       performance on March 23, 2018, at Echostage, located at 2135 Queens Chapel Rd NE

       Washington, D.C. 20018, for the sum of $20,000.00 USD which was later rescheduled

       to October 28, 2018 for the sum of $60,000.00 USD at the same location.


109.   Plaintiffs, Messrs. Tesfalidet and Alexander, in reliance of the promise by Defendants,

       expended funds for promotion and collected monies for tickets and tables, all of which

       were paid back, to the detriment of the Promisee.


110.   For the aforementioned reasons, it was reasonably foreseeable to Defendants

       (Promisor) that Plaintiffs (Promisee) would act upon the Defendant’s promise to

                                                    19
        Case 1:18-cv-03145-RMC Document 1 Filed 12/31/18 Page 20 of 20



       perform a live concert. Hence subsequent promotion of the concert and associated costs

       created a substantial economic loss and burden to Plaintiffs business interests

       immediately after.


111.   Per the circumstances discussed above, Plaintiffs request compensation by the Court in

       the form of compensatory and punitive damages as a result of the detriment that the

       Plaintiffs suffered in reliance on Defendant Hernandez’s promise to perform at the

       scheduled concert.

                                    PRAYER FOR RELIEF

          WHEREFORE, and based on the reasons set forth herein, Plaintiffs demand

   judgment against Defendants jointly in an amount in excess of Three Hundred Thousand

   Dollars ($300,000.00) for compensatory damages; and in an amount in excess of Five

   Million Dollars ($5,000,000.00) in punitive damages against the above named Defendants,

   as well as legal fees and such other relief this court deems appropriate and just.

                                         JURY DEMAND

   Plaintiffs request a trial by jury on all of the above claims.



                                                  Respectfully Submitted,


                                                  /s/_____________________
                                                  Donald M. Temple, Esq.
                                                  THE LAW OFFICES OF DONALD M. TEMPLE
                                                  1310 L St NW #750
                                                  Washington, D.C. 20005
                                                  Phone: (202) 628-1101
                                                  Fax: (202) 628-1149
                                                  DTempleLaw@gmail.com
                                                  Counsel for Plaintiffs Tesfalidet and
                                                  Alexander


                                                 20
